              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00366-MR


JAMES DARIN SISK,           )
                            )
              Plaintiff,    )
                            )             MEMORANDUM OF
     vs.                    )             DECISION AND ORDER
                            )
KEVIN HOLDEN, et. al.,      )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER comes before the Court on Defendants’ Motion for

Summary Judgment [Doc. 19].

I.    PROCEDURAL BACKGROUND

      On December 20, 2018, Plaintiff James Darin Sisk (“Plaintiff”),

proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983 for the

violation of his civil rights while he was a pre-trial detainee at the

Transylvania County Detention Center (“Detention Center”) in Brevard, North

Carolina, based on the alleged use of excessive force by Defendant Kevin

Holden, identified as a Lieutenant with the Transylvania County Sheriff’s

Office (“Sheriff’s Office”). [Doc. 1]. On August 20, 2019, the Court conducted

a frivolity review of the Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2)

and 1915A, and allowed Plaintiff’s claim against Defendant Holden to


       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 1 of 17
proceed, but ordered Plaintiff to file an amended complaint within 20 days to

state the relief he is seeking in the action and to more clearly state what

injuries he alleges occurred as a result of Defendant Holden’s conduct. [Doc.

8]. Plaintiff filed an Amended Complaint in which he sought to add two more

Defendants: Jimmy Harris, identified as the mayor of Transylvania County,

and Joshua Laughter, identified as a Sergeant with the Transylvania County

Sheriff’s Office.1 [Doc. 9].

      In his Amended Complaint Plaintiff alleged, in pertinent part, that on

May 26, 2016, while Defendant Holden was booking Plaintiff for a property

damage charge at the Detention Center, he “insulted” Plaintiff and then

grabbed him by the throat, “choked and repeatedly slammed [Plaintiff]

against the wall, while handcuffed [to a bench] and unable to defend

[himself].” [Doc. 9-1 at 1-2]. While Plaintiff was being choked, he gasped for

air and “struggle[ed] to breath.” [Id. at 2]. Defendant Laughter and Corporal

Medcalf [sic] “grabbed [Plaintiff’s] left and right arms which were already

handcuffed.”      [Id.].   “Still being choked, struggling to breath,” Plaintiff

“coughed up phlegm unto Lt. Holden.” [Id.]. On review of Plaintiff’s Amended

Complaint, the Court dismissed Defendant Harris for the reasons stated in



1
 Plaintiff sued Defendants Holden and Laughter in their official and individual capacities
and Defendant Harris in his official capacity only. [Doc. 9 at 2-3].

                                            2

        Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 2 of 17
that Order and the matter proceeded against Defendants Holden and

Laughter. [Doc. 10].

      On April 28, 2020, Defendants Holden and Laughter (“Defendants”)

filed a Motion for Summary Judgment. [Doc. 19]. Defendants argue that

summary judgment should be granted because Plaintiff failed to exhaust

administrative remedies, because Heck v. Humphrey bars Plaintiff’s claim

against Defendant Holden, because Defendants did not use excessive force

on Plaintiff, and because qualified immunity bars Plaintiff’s claims against

Defendants. [Doc. 20].

      Thereafter, the Court entered an order in accordance with Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the requirements

for filing a response to the summary judgment motion and of the manner in

which evidence could be submitted to the Court. [Doc. 21]. The Plaintiff was

specifically advised that he “may not rely upon mere allegations or denials of

allegations in his pleadings to defeat a summary judgment motion.” [Id. at

2]. Rather, he must support his assertion that a fact is genuinely disputed

by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” [Id. (citing Fed. R.


                                        3

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 3 of 17
Civ. P. 56(c)(1)(a))]. The Court further advised that:

            An affidavit is a written statement under oath; that is,
            a statement prepared in writing and sworn before a
            notary public. An unsworn statement, made and
            signed under the penalty of perjury, may also be
            submitted.      Affidavits or statements must be
            presented by Plaintiff to this Court no later than
            fourteen (14) days from the date of this Order and
            must be filed in duplicate.

[Id. at 3-4 (citing Fed. R. Civ. P. 56(c)(4))]. On May 18, 2020, a family

member of Plaintiff filed an unsigned letter on Plaintiff’s behalf, which

reported that Plaintiff “would like to withdraw charges against Joshua

Laughter as he was following orders….” [Doc. 22]. The Court construed the

letter as a motion for voluntary dismissal and denied it without prejudice,

advising Plaintiff that he may file a motion to dismiss Defendant Laughter,

but that he must do so on his own behalf. [Doc. 24 at 3]. Plaintiff, however,

has not so moved. Furthermore, Plaintiff has filed nothing in response to

Defendants’ summary judgment motion.           Thus, in terms of evidentiary

forecast, the Defendants’ is unrefuted.

      In support of their summary judgment motion, Defendants have

submitted their own declarations, records from a related criminal proceeding

that was brought against Plaintiff in Transylvania County as more fully

discussed below, the Declaration of Jeremy Queen, the Detention Center’s

Grievance Policy, and Plaintiff’s grievances at the Detention Facility. [Docs.
                                       4

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 4 of 17
20-1 to 20-9].

II.   STANDARD OF REVIEW

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party


                                       5

        Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 5 of 17
must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Courts “need

not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Eastern Shore Mkt. Inc. v. J.D. Assoc.’s, LLP, 213 F.3d 174,

180 (4th Cir. 2000). The nonmoving party must present sufficient evidence

from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct.

2658, 2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

III.   FACTUAL BACKGROUND

       Defendants’ uncontroverted forecast of evidence shows the following.

On May 26, 2016, Defendant Holden, a Lieutenant with the Sheriff’s Office,


                                      6

        Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 6 of 17
arrested Plaintiff for damage to property and took him to the Detention

Center. [Doc. 20-2 at ¶¶ 2-3: Declaration of Kevin Holden]. While Holden

was completing the booking paperwork, Plaintiff began to curse and became

verbally abusive. Holden finished the paperwork, walked over to Plaintiff

where he was seated on a bench, and told him to calm down. [Id. at ¶ 4-5].

Plaintiff stood up from the bench, walked toward Holden, and said “take off

this [expletive] cuff and I’ll beat your ass like a man.” [Id. at ¶ 5]. Holden

again told Plaintiff to calm down. [Id.]. In response, Plaintiff clinched [sic]

his fist and pulled back as though he was going to hit Holden. [Id.]. Holden

pushed Plaintiff backwards into the wall to prevent Plaintiff from hitting him.

[Id. at ¶ 6]. Holden again told Plaintiff to calm down and Plaintiff continued

to come toward Holden, so Holden again pushed him down to the bench.

[Id. at ¶ 6].    Detention Officer Metcalf radioed Defendant Laughter, a

Sergeant with the Sheriff’s Office, for assistance with Plaintiff, who was

considered a combative inmate. [Doc. 20-3 at ¶ 3: Declaration of Joshua

Laughter]. Laughter came over to assist Holden in controlling Plaintiff and

to prevent Plaintiff from hitting Holden. [Doc. 20-2 at ¶ 7]. When Laughter

arrived at intake, he observed Holden attempting to hold Plaintiff down on

the bench, while Plaintiff was cursing and yelling. [Doc. 20-3 at ¶ 4]. While

Holden, Metcalf, and Laughter were attempting to control Plaintiff, Plaintiff


                                       7

        Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 7 of 17
sat up and spat on Holden’s chest. [Doc. 20-2 at ¶ 8]. Plaintiff continued to

curse at Holden and told Laughter and Metcalf that he had no issue with

them. [Doc. 20-3 at ¶ 6]. Laughter and Metcalf finally secured Plaintiff and

took him to a holding cell. [Doc. 20-2 at ¶ 9; Doc. 20-3 at ¶ 8]. Holden left

the Detention Center and secured a warrant against Plaintiff for malicious

conduct by a prisoner. [Doc. 20-2 at ¶ 10].

      On the same day, Plaintiff was charged with and arrested for malicious

conduct by a prisoner in violation of N.C.G.S. § 14-258.4 for spitting on

Defendant Holden while Holden was performing his duties as an employee

of the Transylvania County Sheriff’s Office. [Docs. 20-4, 20-5]. A jury found

Plaintiff guilty of this offense and Plaintiff was sentenced to a term of

imprisonment of 22 to 36 months. [Doc. 20-6 at 2]. Judgment on this

conviction was entered on August 16, 2017. [Id. at 3]. Plaintiff’s conviction

was upheld on appeal. State v. Sisk, 820 S.E.2d 138 (2018) (unpublished

decision).

      The Detention Center has established a three-step procedure for

submission and review of inmate grievances, which is found in the Inmate

Handbook and made available to every inmate on the Detention Center

Kiosk. [Doc. 20-7 at ¶ 5: Declaration of Jeremy Queen]. The grievance

policy requires that all grievances be in writing. [Id. at ¶ 6; Doc. 20-8 at 2:


                                       8

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 8 of 17
Grievance Policy]. Furthermore, all grievances must be filed within two days

after the subject incident has occurred. Administration staff then attempts to

resolve the grievance with the inmate. [Id. at ¶ 8; Doc. 20-8 at 2]. If the

grievance cannot be resolved by administration staff, it is forwarded to

Jeremy Queen, the Division Commander for Detention at the Detention

Center, for review and formal resolution. [Id. at ¶¶ 4, 9; Doc. 20-8 at 2]. The

inmate then receives a written response to his grievance within five business

days. [Id. at ¶ 10; Doc. 20-8 at 3]. Grievances are given “prompt and fair

consideration” and “the appropriate action [is] taken.” [Doc. 20-8 at 2-3]. If

an inmate is dissatisfied with the grievance response, he may file an appeal

within two days of receiving the response. [Doc. 20-7 at ¶ 10; Doc. 20-8 at

3]. The Sheriff rules on any grievance appeals. [Id.].

      Queen reviewed the grievances filed by Plaintiff between May 26, 2016

and December 19, 2019 and attached those grievances as an exhibit to his

Declaration. [Id. at ¶¶ 11-12; Doc. 20-9]. During that time, Plaintiff did not

file a written grievance pursuant to the Detention Center’s policy against

either Defendant Holden or Defendant Laughter. [Id. at ¶ 13]. In the three

grievances Plaintiff filed during that time, he wrote, in full, (1) “need to talk to

mrs stroup an my lawery \\assapppp// thanks james darin sisk;” (2) “please

read he following;” and (3) “nee my meads please.” [Doc. 20-9 at 2-4 (errors


                                         9

        Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 9 of 17
uncorrected)].

IV.   DISCUSSION

      A.    Failure to Exhaust Administrative Remedies

      The Defendants argue that the Plaintiff failed to exhaust his

administrative remedies prior to filing this action and, therefore, that his

Amended Complaint should be dismissed pursuant to the Prison Litigation

Reform Act (“PLRA”). [Doc. 20 at 4-6 (citing 42 U.S.C. § 1997e(a))].

      The PLRA states that “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). In Jones v. Bock, 549 U.S. 199 (2007), the Supreme Court stated

that “[t]here is no question that exhaustion is mandatory under the PLRA and

that unexhausted claims cannot be brought in court.” Id. at 211 (citing Porter,

534 U.S. at 524). The Supreme Court has highlighted that the exhaustion of

administrative remedies must occur before a civil action is commenced.

Porter v. Nussle, 534 U.S. 516 (2002). For example, a prisoner may not

exhaust his administrative remedies during the pendency of a Section 1983

action. See Germain v. Shearin, 653 Fed. Appx. 231, 234 (4th Cir. 2016);

French v. Warden, 442 Fed. App’x 845, 846 (4th Cir. 2011). In Anderson v.


                                       10

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 10 of 17
XYZ Correctional Health Servs., 407 F.3d 674 (4th Cir. 2005), the Fourth

Circuit determined that:

              [A]n inmate's failure to exhaust administrative
              remedies is an affirmative defense to be pleaded and
              proven by the defendant. That exhaustion is an
              affirmative defense, however, does not preclude the
              district court from dismissing a complaint where the
              failure to exhaust is apparent from the face of the
              complaint, nor does it preclude the district court from
              inquiring on its own motion into whether the inmate
              exhausted all administrative remedies.

Id. at 683.

      Here, the uncontroverted forecast of evidence shows that Plaintiff did

not file a written grievance pursuant to the Detention Center’s grievance

policy against Defendant Holden or Defendant Laughter. While Plaintiff filed

grievances regarding his need for his medications and his need to talk to his

lawyer, he never filed a grievance complaining of excessive force by

Defendants. To be sure, in his Amended Complaint, Plaintiff admits that he

only “verbally lodged a grievance with [Defendants’] Superior Chief David

Mahoney the Sheriff” that “Kevin Holden assaulted [Plaintiff] while being

detained, choked and slammed [him] against the wall.” [Doc. 9 at 7]. And,

as noted, Plaintiff offered no evidence to rebut Defendants’ showing that

Plaintiff failed to exhaust his administrative remedies before filing this

lawsuit. Without such evidence, the Plaintiff has not presented a sufficient


                                        11

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 11 of 17
forecast of evidence to survive the Defendants’ Motion for Summary

Judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (the

plaintiff can survive a motion for summary judgment by providing sufficient

evidence so that “a reasonable jury could return a verdict for [the plaintiff].”)

Accordingly, the Defendants’ Motion for Summary Judgment will be granted

on this ground.     Because dismissals based on the failure to exhaust

administrative remedies are without prejudice, the Court will also address the

other grounds for summary judgment asserted by Defendants. See Dillard

v. Anderson, No. 2:13-CV-31-FDW, 2010 WL 9553022, at *2 n.2 (W.D.N.C.

Sept. 6, 2010) (Whitney, C.J.). (“A dismissal for failure to exhaust

administrative remedies is without prejudice.”).

      B.    Heck v. Humphrey

      Defendant Holden argues that Plaintiff’s claim against him is barred by

Heck v. Humphrey, 512 U.S. 477 (1994).             In Heck, the United States

Supreme Court held as follows:

            [I]n order to recover damages for allegedly
            unconstitutional conviction or imprisonment, or for
            other harm caused by actions whose unlawfulness
            would render a conviction or sentence invalid, a §
            1983 plaintiff must prove that the conviction or
            sentence has been reversed on direct appeal,
            expunged by executive order, declared invalid by a
            state tribunal authorized to make such determination,
            or called into question by a federal court’s issuance
            of a writ of habeas corpus, 28 U.S.C. § 2254. A claim
                                       12

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 12 of 17
            for damages bearing that relationship to a conviction
            or sentence that has not been so invalidated is not
            cognizable under § 1983. Thus, when a state
            prisoner seeks damages in a § 1983 suit, the district
            court must consider whether a judgment in favor of
            the plaintiff would necessarily imply the invalidity of
            his conviction or sentence; if it would, the complaint
            must be dismissed unless the plaintiff can
            demonstrate that the conviction or sentence has
            already been invalidated. But if the district court
            determines that the plaintiff’s action, even if
            successful, will not demonstrate the invalidity of any
            outstanding criminal judgment against the plaintiff,
            the action should be allowed to proceed, in the
            absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Plaintiff’s claim against

Defendant Holden, therefore, is barred by Heck if a judgment in favor of

Plaintiff would “necessarily imply the invalidity” of Plaintiff’s conviction for

malicious conduct by a prisoner. Ballenger v. Owens, 352 F.3d 842, 846

(4th Cir. 2003).

      The offense of malicious conduct by a prisoner under N.C.G.S. § 14-

258.4 includes the following elements: (1) the defendant threw, emitted, or

caused to be used as a projectile a bodily fluid or excrement at the victim;

(2) the victim was a State or local government employee; (3) the victim was

in performance of his or her State or local government duties at the time the

fluid or excrement was released; and (4) the defendant acted knowingly and

willfully and was in the custody of any law enforcement officer. State v.


                                       13

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 13 of 17
Heavner, 741 S.E.2d 897, 901 (N.C. Ct. App. 2013). Self-defense is a

defense to this offense. See State v. Harper, 212 N.C. App. 693 (2011)

(unpublished decision) (granting new trial where trial court failed to instruct

jury on the issue of self-defense where § 14-258.4 defendant’s testimony

supported such instruction).

      Plaintiff was convicted for malicious conduct by a prisoner under

N.C.G.S. § 14-258.4 for spitting on Defendant Holden.           Because self-

defense is a defense to this offense, Plaintiff’s claim that Defendant Holden

used excessive force in subduing Plaintiff, if proved, necessarily would imply

the invalidity of Plaintiff’s conviction for malicious conduct against Holden.

See Hudson v. Hughes, 98 F.3d 868, 873 (5th Cir. 1996) (holding Heck

barred prisoner’s § 1983 claim against officer for excessive force while

apprehending the plaintiff where the plaintiff was convicted of battery of the

officer during the course of the apprehension). See also Cummings v. City

of Akron, 418 F.3d 676, 682-83 (6th Cir. 2005) (finding Heck barred plaintiff’s

excessive force claim where struggle between plaintiff and officer defendants

gave rise to plaintiff’s assault conviction and the excessive force claim and

assault conviction were “inextricably intertwined”).

      As such, because Plaintiff’s conviction has not been overturned, his §

1983 claim for excessive force against Holden is barred by Heck.


                                      14

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 14 of 17
      C.    Use of Excessive Force

      The Fourteenth Amendment “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Graham v. Connor, 490

U.S. 386, 395 n.10 (1989). To state an excessive force claim, a pretrial

detainee must show only that the force “purposely or knowingly used against

him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389

(2015). The standard for assessing a pretrial detainee’s excessive force

claim is “solely an objective one.” Id. In determining whether the force was

objectively unreasonable, a court considers the evidence “from the

perspective of a reasonable officer on the scene, including what the officer

knew at the time, not with the 20/20 vision of hindsight.” Id. (citing Graham,

490 U.S. at 396).     Considerations that bear on the reasonableness or

unreasonableness of the force include: the relationship between the need for

the use of force and the amount of force used; the extent of the plaintiff’s

injury; any effort made by the officer to temper or limit the amount of force;

the severity of the security problem at issue; the threat reasonably perceived

by the officer; and whether the plaintiff was actively resisting. Id.

      The uncontroverted evidence before the Court leaves no room for

doubt that the force used on Plaintiff was reasonable and well within

constitutional limits. Plaintiff was cursing, yelling, and threatening Defendant


                                       15

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 15 of 17
Holden and outwardly manifesting an intention to assault Holden. Despite

several attempts by Holden to calm Plaintiff without the use of force, Plaintiff

persisted in his aggressive and combative behavior. Defendant Holden’s

use of force on Plaintiff was objectively reasonable as a matter of law under

these circumstances. Furthermore, any force that was used by Defendant

Laughter is assisting to control Plaintiff was also objectively reasonable.

Ultimately, Plaintiff could be subdued only with the concerted effort of three

people. As such, there is no genuine issue of material fact as to Plaintiff’s

excessive force claim and it will be dismissed on those grounds.

      D.    Qualified Immunity

      “Qualified immunity protects officers who commit constitutional

violations but who, in light of clearly established law, could reasonably

believe that their actions were lawful.” Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc). “To determine whether an officer is entitled to

qualified immunity, the court must examine (1) whether the plaintiff has

demonstrated that the officer violated a constitutional right and (2) whether

that right was clearly established at the time of the alleged violation.” E.W.

ex rel. T.W. v. Dolgos, 884 F.3d 172, 178 (4th Cir. 2018) (internal quotation

marks omitted).    The doctrine of qualified immunity “gives government

officials breathing room to make reasonable but mistaken judgments and


                                       16

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 16 of 17
protects all but the plainly incompetent or those who knowingly violate the

law.” Smith v. Ray, 781 F.3d 95, 100 (4th Cir. 2015) (internal quotation

marks omitted).

     Here, because Plaintiff has not forecasted evidence that Defendants

violated a constitutional right, Defendants are entitled to qualified immunity

on Plaintiff’s individual capacity claims. As such, Defendants’ Motion for

Summary Judgment based on qualified immunity will be granted.

V.   CONCLUSION

     For the reasons stated herein, the Court will grant Plaintiff’s motion for

summary judgment.

                                 ORDER

     IT IS, THEREFORE, ORDERED that the Defendants’ Motion for

Summary Judgment [Doc. 19] is GRANTED and this action is hereby

DISMISSED with prejudice.

     The Clerk is instructed to terminate this action.

     IT IS SO ORDERED.

                                   Signed: December 29, 2020




                                       17

       Case 1:18-cv-00366-MR Document 25 Filed 12/29/20 Page 17 of 17
